*902OPINION.
Smith
: The petitioner alleges error on the part of the Commissioner in determining that it is not entitled to any reduction of tax liability for the fiscal year ended July 31, 1919, “inasmuch as an audit disclosed no hardship evidenced by gross disproportibn between the tax computed without the benefit of the above section and the tax computed by reference to the representative corporations specified in section 328.”
The Commissioner has determined the net income of the taxpayer for the fiscal year in question at $31,130.32. He has determined that the tax due is $12,442.95. At the hearing of this case counsel for the petitioner claimed that the average invested capital for the year was $22,704.20 and that upon such average invested capital the income and excess-profits tax claimed to be due was 54 per cent of such average invested capital, and that by reason of such fact and by the further fact that the business was largely done upon borrowed capital it should be entitled to relief under section 328. The petitioner has, however, furnished no evidence as to the amount of tax paid by representative corporations and this Board can not deter,mine that the petitioner has not received the consideration to which it is entitled under the relief provisions of the statute.

Judgment for the Commissioner.